         Case 3:19-cv-01181-HZ          Document 38       Filed 06/16/20   Page 1 of 4




SCOTT A. KRONLAND (Lead Counsel, pro hac vice)
MATTHEW J. MURRAY (pro hac vice)
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-mail: skronland@altber.com
        mmurray@altber.com

JAMES S. COON, OSB No. 771450 (Local Counsel)
THOMAS, COON, NEWTON & FROST
820 SW Second Ave., Suite 200
Portland, OR 97204
Telephone: (503) 228-5222
Facsimile: (503) 273-9175
E-mail: jcoon@tcnf.legal

Attorneys for Defendant SEIU Local 503, OPEU

[Attorneys for additional parties in signature block]


                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

 COLLEEN STROEDER,                                      Case No. 3:19-cv-01181-HZ

                    Plaintiff,
        v.                                              JOINT STIPULATED MOTION AND
                                                        [PROPOSED] ORDER TO
 SERVICE EMPLOYEES                                      CONTINUE STAY OF CASE
 INTERNATIONAL UNION LOCAL 503,
 OREGON PUBLIC EMPLOYEES UNION;
 KATE BROWN, in her official capacity as
 governor of OREGON; PAUL MATHER, in
 his official capacity as acting director of the
 Oregon Department of Transportation; and
 KATY COBA, in her official capacity as
 director of the Oregon Department of
 Administrative Services,

               Defendants.
________________________________________




         Page 1 Joint Stipulated Motion and [Proposed] Order to Continue Stay of Case
          Case 3:19-cv-01181-HZ          Document 38       Filed 06/16/20      Page 2 of 4




        WHEREAS, on December 10, 2019, the Ninth Circuit Court of Appeals heard oral

argument in Belgau v. Inslee, Ninth Cir. Case No. 19-35137;

        WHEREAS, on December 17, 2019, the parties in this case filed a Joint Stipulation and

Motion requesting that the Court issue an order staying all further proceedings until the Ninth

Circuit issues a decision in Belgau (Dkt. 33);

        WHEREAS, on December 19, 2019, the Court granted the Joint Stipulation and Motion

and ordered this case stayed for 90 days, until March 18, 2020 (Dkt. 34);

        WHEREAS, on March 18, 2020, the parties in this case filed a Second Joint Stipulation

and Motion for stay pending a decision in Belgau (Dkt. 36);

        WHEREAS, on March 20, 2020, the Court granted the Second Joint Stipulation and

Motion and ordered this case stayed for 90 days, until June 18, 2020 (Dkt. 37);

        WHEREAS, the Ninth Circuit has not yet issued a decision in Belgau;

        WHEREAS, to conserve party and judicial resources and most efficiently resolve this

case, the parties agree that further proceedings in this case should continue to be stayed until the

Ninth Circuit issues a decision in Belgau v. Inslee, Ninth Cir. Case No. 19-35137, so the parties

and the Court will have the benefit of that decision in seeking to resolve the remaining issues in

this case; and

        WHEREAS, the parties further agree that continuing the current stay of this case until the

Ninth Circuit issues a decision in Belgau is appropriate given the current COVID-19 public

health crisis;

        THEREFORE, the parties, through their respective counsel, stipulate and request that the

Court order that all further proceedings in this case continue to be stayed until the Ninth Circuit

issues a decision in Belgau v. Inslee, Ninth Cir. Case No. 19-35137, at which point the parties will




         Page 2 Joint Stipulated Motion and [Proposed] Order to Continue Stay of Case
         Case 3:19-cv-01181-HZ         Document 38        Filed 06/16/20    Page 3 of 4




promptly inform the Court of the issuance of that decision and request to schedule a Rule 16

Conference.

                                      So stipulated,

Dated: June 16, 2020                  By: /s/ Matthew J. Murray
                                              Matthew J. Murray

                                      SCOTT A. KRONLAND
                                      MATTHEW J. MURRAY
                                      Altshuler Berzon LLP

                                      JAMES S. COON
                                      Thomas, Coon, Newton & Frost

                                      Attorneys for Defendant SEIU Local 503, OPEU


Dated: June 16, 2020                  By: /s/ Brian K. Kelsey
                                              Brian K. Kelsey

                                      Brian K. Kelsey (Pro Hac Vice)
                                      bkelsey@libertyjusticecenter.org
                                      Daniel R. Suhr (Pro Hac Vice)
                                      dsuhr@libertyjusticecenter.org
                                      Liberty Justice Center
                                      190 South LaSalle Street
                                      Suite 1500
                                      Chicago, Illinois 60603
                                      Phone: 312-263-7668
                                      Fax: 312-263-7702

                                      Nathan R. Rietmann, OSB #053630
                                      nathan@rietmannlaw.com
                                      Rietmann Law, P.C.
                                      1270 Chemeketa St. NE
                                      Salem, Oregon 97301
                                      Phone: 503-551-2740
                                      Fax: 1-888-700-0192

                                      Attorneys for Plaintiff




         Page 3 Joint Stipulated Motion and [Proposed] Order to Continue Stay of Case
        Case 3:19-cv-01181-HZ       Document 38       Filed 06/16/20   Page 4 of 4




                                  [PROPOSED] ORDER

It is so ORDERED.

Date:
                                   Hon. Marco A. Hernandez
                                   United States District Judge




        Page 4 Joint Stipulated Motion and [Proposed] Order to Continue Stay of Case
